DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments filed 29 November 2021 sufficiently address the objections to the specification, therefore the objections are withdrawn.  

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 9, and its dependent claims, are drawn to the general notion of a display device. 
Independent claim 1, and its dependent claims, are drawn to the general notion of a method for driving a claim 9 display device.
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are selecting a pixel compensation voltage VS which is between zero and a negative of a minimum value from all of the display panel’s pixel drive transistors’ threshold voltages, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Sohn; MinHo, US 20170316738 A1, describes a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Figs. 2, 3), but does not describe selecting a pixel compensation voltage VS which is between zero and a negative of a minimum value from all of the display panel’s pixel drive transistors’ threshold voltages; 
Kim; Joon Young, US 20150179107 A1, describes a display panel containing a panel driver and a pixel circuit which applies a display data level calculated from a pixel video data, the pixel’s drive transistor’s threshold level, and an offset, or correction level (see [0054], [0055]), but does not describe selecting a pixel compensation voltage VS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.